MEMORANDUM OPINION
{¶ 1} On July 31, 2003, appellant, Robert L. Robinson, Jr., filed a notice of appeal from a June 26, 2003 judgment of the Ashtabula County Court of Common Pleas. In that judgment, the trial court overruled appellant's motion to withdraw his guilty plea pursuant to Crim.R. 32.1. Thus, appellant's notice of appeal was filed thirty-five days after the judgment had been issued by the trial court.
 {¶ 2} App.R. 4(A) states:
 {¶ 3} "A party shall file the notice of appeal required by App.R. 3 within thirty days of the later of entry of the judgment or order appealed or, in a civil case, service of the notice of judgment and its entry if service is not made on the party within the three day period in Rule 58(B) of the Ohio Rules of Civil Procedure."
 {¶ 4} App.R. 5(A) provides, in relevant part:
 {¶ 5} "After the expiration of the thirty day period provided by App.R. 4(A) for the filing of a notice of appeal as of right in criminal cases, an appeal may be taken only by leave of the court to which the appeal is taken. A motion for leave to appeal shall be filed with the court of appeals and shall set forth the reason for the failure of the appellant to perfect an appeal as of right."
 {¶ 6} In the present case, appellant has neither complied with the thirty-day rule set forth in App.R. 4(A) nor sought leave to appeal. Thus, this court is without jurisdiction to consider this appeal.
 {¶ 7} Accordingly, this appeal is sua sponte dismissed pursuant to App.R. 4(A).
Appeal dismissed.
William M. O'Neill and Cynthia Westcott Rice, JJ., concur.